DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
-Line 5 contains the term “comprising” which is considered claim terminology that should be avoided.
-There is a typographical error in line 6 and the following amendment is suggested to overcome the objection: -- at least one nonwoven fibrous web[[s]].  The sinus region of the mask body exhibits…--.
Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,770,611. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claim 1 (i.e., the instant claim does not include the harness, plurality of panels or spot welds as in the patented claim 1).  In the instant claims 1-22, all of the structural elements are included in the patented claims 1-19.  Any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claims 1-22 do not differ from the scope of the patented claims 1-19.  
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,770,611. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claim 1 (i.e., the instant claim does not include the harness or spot welds as in the patented claim 1).  In the instant claims 1-22, all of the structural elements are included in the patented claims 1-18.  Any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claims 1-22 do not differ from the scope of the patented claims 1-18.  
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Kern (US 5,701,893) represents the closest prior art to the claimed invention.
Kern discloses a respirator 10 (Fig. 1) comprising: a mask body 12, 14 , wherein the mask body 10 comprises a sinus region (portion of the mask overlying the nose, see Fig. 1); a primary filtering region 14 (lower oral, non-ribbed portion, col. 4, In. 7-13); at least one nonwoven fibrous web 80 comprising a filtration layer 84 (col. 6, In. 30-39), wherein at least a portion of the sinus region of the mask body has had an alteration to its intrinsic structure (ribs 26-32, col. 4, In. 40-48) to significantly increase the pressure drop across the sinus region 12, wherein the increase in pressure drop is achieved by the alteration to the intrinsic structure of the sinus region 12 (see Fig. 1, Fig. 6; It is noted that the alteration (ribs 26-32) to the sinus region 12 is equivalent to applicant’s alteration; namely a pattern of welds made by the application of heat and pressure, and therefore would inherently cause the claimed significant increase in pressure drop across the sinus region inasmuch as applicant’s respirator performs this function.). 
However, Kern does not disclose, nor does the prior art of record disclose, teach, or suggest that the alteration of the intrinsic structure does not occur substantially outside the sinus region (in light of the instant specification’s narrow definition for the sinus region, Kern’s mask 10 does not read on the limitation “the alteration of the intrinsic structure...does not occur substantially outside the sinus region” because the ribs 26-32 extend substantially above and below applicant's definition of a sinus region described in paragraphs [0036] and [0053]. Thus, claims 1 and 16, and their dependent claims 2-15 and 17-22 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Braun et al. (US 5,656,368) teaches securing layers of a respirator together through an alteration to the intrinsic structure of the mask body in the form of a series of spot welds 18 (Fig. 1, Fig. 2, col. 7,In. 21-34; referred to as “spot welds” in col. 15, In. 19-20).
Begum (US 6,823,868) teaches markings 30 (Fig. 2) on a mask 14 which can be in the form of a trademark (“branding logos’, col. 3, ln. 60-67).
Nozaki et al. (US 5,717,991) discloses a respirator having a pattern of weld spots 107A (Fig. 2).
Steindorf (US 8,091,550) describes details of ultrasonic/thermal bonding in a respirator.
Lee (US 2002/0056450), Baumann et al. (US 6,520,181), and Kleman et al. (US 2006/0137691) disclose various anti-fog respirators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785